                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


MICHAEL D. R.,                                         HON. JOHN MICHAEL VAZQUEZ

                  Petitioner,
                                                                   Civil Action
 v.                                                            No. 19-11690 (JMV)

ICE,
                                                          MEMORANDUM OPINION
                  Respondent.


VAZQUEZ, District Judge:

          Presently pending before the Court is Petitioner’s April 8, 2019 habeas corpus petition

challenging his prolonged immigration detention pursuant to 28 U.S.C. § 2241 (at ECF No. 1;

hereinafter, the “Petition”), as well as and his April 23, 2019 emergency application which likewise

requests that the Court order his immediate release from custody. (ECF No. 9.) For the reasons

detailed below, his Petition is dismissed without prejudice and the emergent relief he requests is

denied.

          Petitioner is an immigration detainee who has been held in the Essex County Correctional

Facility (“ECCF”), located in Newark, New Jersey, by United States Immigration and Customs

Enforcement (“ICE”) since June 25, 2018. (See, e.g., ECF No. 1.) Over the last several months,

he has submitted myriad applications in his earlier-initiated § 2241 habeas matter, Michael D. R.

v. Green, 2:18-cv-15063 (JMV) (the “First Habeas Matter”), requesting that this Court order his

immediate release from ICE custody. The Court, in a series of decisions, has already denied all
such applications. 1 On April 12, 2019, the Court issued its final opinion in the First Habeas Matter.

(See First Habeas Matter at ECF No. 45.) That decision details the factual and legal considerations

supporting denial of all of Petitioner’s then-pending applications for emergent relief and dismissal

of his habeas petition in the First Habeas Matter. (See id.)

        On April 8, 2019, Petitioner initiated the present habeas action in the Southern District of

New York (“Southern District”) via the filing of a separate emergency habeas petition. (ECF No.

1.) On April 23, 2019, Petitioner submitted an additional emergency application for immediate

release to the Southern District. (ECF No. 9.) On April 29, 2019, Petitioner’s newly-initiated

habeas matter was formally transferred to the District of New Jersey. (ECF No. 10.) Petitioner –

by way of his current habeas filings – is, yet again, raising the same arguments and claims that the

undersigned has considered and rejected on several occasions, including as recently as April 12,

2019.

        Under Rule 4 of the Rules Governing § 2254 Cases (the “Habeas Rules”), applicable to

this § 2241 proceeding under Habeas Rule 1(b), this Court is presently required to examine the

Petition to determine whether it should be dismissed as plainly unmeritorious. Insomuch as

Petitioner’s current habeas filings are more appropriately construed as a motion for reconsideration

of the Court’s April 12, 2019 final opinion and order in the First Habeas Matter, those filings are

instead governed by Local Civil Rule 7.1(i). Such a motion is viable due to (1) an intervening

change in the controlling law, (2) the availability of new evidence not previously available, or (3)

the need to correct a clear error of law or prevent manifest injustice. Carmichael v. Everson, No.

03-4787, 2004 WL 1587894, at *1 (D.N.J. May 21, 2004) (citations omitted). Relief under this



1
 A detailed summary of Petitioner’s applications and the Court’s resulting decisions in the First
Habeas Matter is set forth in the Court’s April 12, 2019 opinion. (See First Habeas Matter at
ECF No. 45.)



                                                  2
rule is inappropriate when a party merely disagrees with a court’s ruling or when a party simply

wishes to re-argue or re-hash its original motion. Sch. Specialty, Inc. v. Ferrentino, No. 14-4507,

2015 WL 4602995, *2-3 (D.N.J. July 30, 2015); see also Florham Park Chevron, Inc. v. Chevron

U.S.A., 680 F. Supp. 159, 162 (D.N.J. 1988).

       The Court concludes that summary dismissal of the present habeas matter is entirely

appropriate under the foregoing standards. Petitioner’s present Petition and related application for

emergency relief rely on the same legal arguments and claims that the Court, just over three weeks

ago, rejected when it denied habeas relief to Petitioner and dismissed the First Habeas Matter.

None of the information detailed in Petitioner’s current habeas filings suggests to this Court that

his circumstances have materially changed since that time such that he is now “in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

Indeed, Petitioner appears to be seeking habeas relief based on the same claims and same

arguments that the Court already considered and rejected. The Court will not countenance

Petitioner’s present efforts to achieve a different result by reasserting those same, unsuccessful

claims in a different forum.

       For the foregoing reasons, Petitioner’s habeas petition is dismissed without prejudice as

plainly unmeritorious at this time. See Habeas Rule 4. The emergent relief he seeks therein is

likewise denied. An accompanying Order follows.




4/30/19                                              s/ John Michael Vazquez
Date                                                 JOHN MICHAEL VAZQUEZ
                                                     United States District Judge




                                                 3
